 



Execution Copy

LINE OF CREDIT AGREEMENT

          Line of Credit Agreement (as amended or otherwise modified from time
to time, this “Agreement”), dated as of July 20, 2005, is between GUILFORD
PHARMACEUTICALS INC., a Delaware corporation (the “Borrower”), and MGI PHARMA,
INC., a Minnesota corporation (the “Lender”).

          The Borrower and the Lender hereby agree as follows:

          1. Upon the terms and conditions contained herein, the Lender agrees
that from October 1, 2005, until the earlier of (i) December 31, 2005, and
(ii) termination of that certain Agreement and Plan of Merger dated as of
July 20, 2005, by and between the Lender, Granite Acquisition, Inc. and the
Borrower (the “Merger Agreement ,” and the date of such termination the “Merger
Termination Date ”, and the earlier of (i) or (ii), the “ Advance Termination
Date ”), at the Borrower’s request the Lender shall make advances (the
“Advances,” and all such Advances, the “Loan”) to the Borrower in an aggregate
amount not to exceed $18,000,000. The Borrower shall execute a Note, in the
amount of $18,000,000 (“Note”) and in the form attached hereto as Exhibit A,
evidencing the Loan. The proceeds of the Advances are to be used solely for the
Borrower’s operating expenses and, in any event, under no circumstances shall
proceeds of the Advances be used to repay or refinance any of Borrower’s
existing indebtedness (excluding trade payables and similar obligations of the
Borrower incurred in the ordinary course of business).

          2. Each request by the Borrower to the Lender for an Advance will be
made not later than 2:00 P.M. (Central Standard time) one Business Day (as
defined below) prior to the date of such proposed Advance. The Borrower hereby
authorizes the Lender to rely upon the written instructions of any person
identifying himself or herself as an officer of the Borrower who has been
disclosed to the Lender in writing as an authorized officer for such purposes
upon any signature which the Lender believes to be genuine, and the Borrower
shall be bound thereby in the same manner as if such person were authorized or
such signature were genuine. Each request will specify (a) the date on which the
Borrower wishes the applicable Advance to be made (which shall be a day of the
year on which banks are not required or authorized by law to close in the States
of Minnesota and New York (“Business Day”), and (b) the amount of such Advance
(which will be in the amount of $3,000,000 or, if greater, a multiple of
$1,000,000). For each Advance made hereunder, the Lender agrees to make funds
available to the Borrower in same day funds by crediting the account specified
by the Borrower prior to the making of such Advance. Notwithstanding the
foregoing, in no event shall the Lender be obligated to make any requested
Advance (w) more than once every 15 days, (x) if the Borrower’s available cash,
cash equivalents, marketable securities and investments, as reported on its
balance sheet in accordance with generally accepted accounting principles, is
$35,000,000 or greater as of the date of such proposed Advance, (y) at any time
when there exists an Event of Default; or (z) at any time when the Borrower’s
representations and warranties hereunder are materially untrue.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event shall the Lender be obligated to make
any requested Advance if such Advance would cause the principal amount of all
Advances theretofore made to exceed (or to further exceed) (x) $6,000,000 with
respect to any such Advance requested to be made during the month of October,
2005, (y) $12,000,000 with respect to any such Advance requested to be made
during the month of November, 2005, and (z) $18,000,000 with respect to any such
Advance requested to be made during the month of December, 2005.

          3. On the Advance Termination Date, accrued interest on the Loan shall
be added to the principal balance of the Loan. If not due sooner pursuant to the
terms hereof, on December 31, 2006, all amounts owed on the Loan, including
principal, interest and fees shall become immediately due and payable and the
Borrower will repay the outstanding principal balance of the Loan, together with
accrued interest thereon and any other amounts owed hereunder. The Borrower may
prepay the Loan and/or any accrued interest thereon, in whole or in part on any
Business Day without premium or penalty, provided that each partial prepayment
of principal shall be in an amount of at least $1,000,000.

          4. Except as provided in Section 3 with respect to prepayments of
accrued interest, the Borrower will pay interest on the unpaid principal amount
of the Loan until the Loan is paid in full at a rate equal to fourteen percent
(14%) per annum, payable in arrears on the first (1st) day of each month
(commencing on January 1, 2006) and on the maturity of the Loan. The Borrower
also shall pay interest on any overdue installment of principal from the due
date thereof until paid at an interest rate per annum equal at all times to two
percent (2%) per annum in excess of the interest rate set forth above, which
interest shall be payable upon demand. No provision of this Agreement or the
Note shall require the payment or permit the collection of interest in excess of
the rate permitted by applicable law.

          5. The Borrower will make each payment (whether in respect of
principal, interest or otherwise) hereunder, irrespective of any right of
counterclaim or set-off, not later than 2:00 P.M. (Central Standard time) on the
day when due in U.S. dollars to the Lender at 5775 West Old Shakopee Road,
Suite 100, Bloomington, Minnesota 55437 in same day funds. All computations of
interest will be made by the Lender on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. Whenever
any payment hereunder is stated to be due on a day other than a Business Day,
such payment will be made on the next succeeding Business Day, and such
extension of time will in such case be included in the computation of payment of
interest. Principal, interest and fees owed under this Agreement and the Note
are payable in lawful money of the United States of America in immediately
available funds. All payments hereunder or under the Note shall be applied
initially against accrued interest and thereafter in reduction of principal. If
the Loan, the Note or any payment required to be made thereunder is not paid on
the due date (whether at original maturity or following acceleration), the
Borrower shall, in addition to any other rights it may have under this
Agreement, the Note or applicable laws, have the right to set off the
indebtedness evidenced by the Note against any indebtedness of Lender to the
Borrower.

2



--------------------------------------------------------------------------------



 



          6. This Agreement will become effective on and as of the first date on
which the Lender has received the following, each in form and substance
satisfactory to the Lender in the exercise of its reasonable discretion: (a) a
counterpart of this Agreement duly executed by the Lender and the Borrower;
(b) the Note duly executed by the Borrower; (c) a Security Agreement
substantially in the form attached as Exhibit B (the “Security Agreement”), duly
executed by the Borrower and ProQuest Pharmaceuticals, Inc.; (d) any written
consents of the counterparties to any license agreements pledged pursuant to the
Security Agreement that the Lender deems reasonably necessary, in a form
reasonably acceptable to the Lender; (e) an Intercreditor Agreement or such
other documentation as is required by the Lender and Paul Capital (as
hereinafter defined) to evidence the priority of indebtedness and security
interests as set forth in the Term Sheet attached as Exhibit C, provided that
the Lender shall undertake to negotiate in good faith and to use commercially
reasonable efforts to agree on the terms and conditions of the documentation
contemplated by this subsection (e); (f) certified copies of the resolutions of
the Borrower’s Board of Directors approving this Agreement, and of all other
documents evidencing necessary corporate action and governmental and other third
party approvals, if any, with respect to this Agreement; (g) certified copies of
the Borrower’s articles of incorporation and bylaws; and (h) a certificate of
the Borrower’s Secretary or Assistant Secretary certifying the names and true
signatures of the Borrower’s officers authorized to sign this Agreement and to
request Advances hereunder.

          7. Each request by the Borrower for an Advance and the acceptance by
the Borrower of the proceeds of such Advance will constitute a representation
and warranty by the Borrower that on the date of such Advance the following
statements are true:

     (a) the representations and warranties contained in Section 8 are correct
on and as of the date of such Advance, before and after giving effect to such
Advance and to the application of the proceeds therefrom, as though made on and
as of such date (other than any such representations or warranties that, by
their terms, refer to a date other than the date of such Advance), and

     (b) no event has occurred and is continuing, or would result from such
Advance or from the application of the proceeds therefrom, that constitutes an
Event of Default (as defined in Section 11) or a Default (as defined in Section
9).

          8. The Borrower represents and warrants as follows: (a) it is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation; (b) the execution, delivery and
performance by the Borrower of this Agreement and the Note and the consummation
of the transactions contemplated hereby, are within the Borrower’s corporate
powers and authority, have been duly authorized by all necessary corporate
action, and do not contravene (i) its charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting it; (c) no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or any other third party is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Note; (d) this Agreement and the Note have been duly executed and delivered by
the Borrower, and are

3



--------------------------------------------------------------------------------



 



its legal, valid and binding obligation enforceable against the Borrower in
accordance with its terms; (e) the consolidated balance sheets of the Borrower
and its subsidiaries for the fiscal year ending December 31, 2004, and for the
five months ending May 31, 2005, and the related consolidated statements of
income and cash flow of the Borrower and its subsidiaries for the periods then
ended, fairly present the consolidated financial condition of the Borrower and
its subsidiaries as at such dates and the consolidated results of operations of
the Borrower and its subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied;
and (f) there is no pending or threatened action, suit, investigation,
litigation or proceeding affecting the Borrower or its subsidiaries before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a material adverse effect on the business, operations or condition
(financial or otherwise) of the Borrower and its subsidiaries taken as a whole,
the Lender’s rights and remedies under this Agreement, or the Borrower’s ability
to perform its obligations under this Agreement, or (ii) purports to affect the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby.

          9. So long as the Loan remains unpaid, the Borrower will (a) comply,
and cause each of its subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders; (b) pay and discharge, and cause
each of its subsidiaries to pay and discharge, before the same become
delinquent, all taxes, assessments and governmental charges or levies imposed
upon the Borrower or any of its subsidiaries or on the Borrower’s or any
subsidiary’s property, other than those being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained;
(c) preserve and maintain, and cause each of its subsidiaries to preserve and
maintain, its corporate existence; (d) at any reasonable time and from time to
time, permit the Lender, its agents and representatives, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its subsidiaries with
any of their officers or directors and with their independent certified public
accountants; and (e) furnish to the Lender (i) as soon as available and in any
event within 17 business days after the end of each calendar month, consolidated
balance sheets of the Borrower and its subsidiaries as of the end of such month
and consolidated statements of income and cash flows of the Borrower and its
subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, in form acceptable to the Lender (but in
any event containing information regarding customer receipts and vendor payments
in form reasonably satisfactory to the Lender) and duly certified by the
Borrower’s chief financial officer as having been prepared in accordance with
generally accepted accounting principles, (ii) as soon as available and in any
event within 45 days after the end of each of the first three quarters of each
of the Borrower’s fiscal years, consolidated balance sheets of the Borrower and
its subsidiaries as of the end of such quarter and consolidated statements of
income and cash flows of the Borrower and its subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified by the Borrower’s chief financial officer as having
been prepared in accordance with generally accepted accounting principles,
(iii) as soon as available and in any event within 90 days after the end of each
of the Borrower’s fiscal years, a copy of the annual audit report for such year
for the Borrower

4



--------------------------------------------------------------------------------



 



and its subsidiaries, containing consolidated balance sheets of the Borrower and
its subsidiaries as of the end of such fiscal year and consolidated statements
of income and cash flows of the Borrower and its subsidiaries for such fiscal
year, in each case accompanied by an opinion of the Borrower’s independent
certified public accountants, (iv) as soon as possible and in any event within
five days after the occurrence of each Event of Default, and each event which
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both (a “Default”), continuing on the date of such
statement, a statement of the Borrower’s chief financial officer setting forth
details of such Default or Event of Default and the action the Borrower has
taken or proposes to take with respect thereto, (v) promptly after the
commencement thereof, notice of all actions and proceedings affecting the
Borrower or any of its subsidiaries of the type described in Section 8(f), and
(vi) such other information respecting the Borrower or any of its subsidiaries
as the Lender may from time to time reasonably request; and (f) the Borrower
shall, at all times during which any indebtedness remains outstanding under the
Loan or the Note, maintain available cash, cash equivalents, marketable
securities and investments, as reported on its balance sheet in accordance with
generally accepted accounting principles, in excess of $30,000,000.

          10. So long as the Loan remains unpaid and except in accordance with
the Merger Agreement, the Borrower will not merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any person or entity, or permit any of its
subsidiaries to do so, except that (i) any of the Borrower’s subsidiaries may
merge into or consolidate with another of the Borrower’s subsidiaries, (ii) any
of the Borrower’s subsidiaries may merge into or consolidate with the Borrower
so long as the Borrower is the survivor, (iii) any of the Borrower’s
subsidiaries may dispose of assets to the Borrower, and (iv) the Borrower may
enter into distribution and licensing agreements it in the ordinary course of
business with respect to products owned by or licensed to it, provided that in
each case described in clauses (i) through (iii) above, no Event of Default or
Default shall have occurred and be continuing at the time of such proposed
transaction.

          11. If any of the following events occurs and is continuing (“Events
of Default”): (a) the Borrower fails to pay any principal of the Loan when the
same becomes due and payable or the Borrower fails to pay any interest on the
Loan or make any other payment under this Agreement within three days of when
such amount is due and payable; or (b) any representation or warranty made by
the Borrower herein or in connection with this Agreement proves to have been
incorrect in any material respect when made; or (c) the Borrower fails to
perform or observe any term, covenant or agreement contained in Sections 9(f) or
10 or the Borrower fails to perform or observe any other term, covenant or
agreement hereof on the Borrower’s part to be performed or observed if such
failure remains unremedied for 15 days after written notice thereof has been
given to the Borrower by the Lender; or (d) the Borrower or any of its
subsidiaries (i) defaults in any payment of principal of or interest on any of
its respective Debt (as defined below), or in the payment of any Hedge
Termination Obligation (as defined below), beyond the period of grace, if any,
provided in the instrument or agreement under which such Debt or Hedge
Termination Obligation was created; or (ii) defaults in the observance or
performance of any other

5



--------------------------------------------------------------------------------



 



agreement or condition relating to any such Debt or Hedge Termination Obligation
or contained in any instrument or agreement relating thereto, or any other event
occurs or condition exists, the effect of which default or other event or
condition is to cause, or to permit the holder(s) of such Debt or Hedge
Termination Obligation to cause, with the giving of notice if required, such
Debt to become due prior to its stated maturity or such Hedge Termination
Obligation to become payable; provided, that no Default or Event of Default will
exist under this subsection (d) unless the aggregate amount of Debt and/or Hedge
Termination Obligations in respect of which any default or other event or
condition referred to in this subsection (d) has occurred is equal to at least
$5,000,000; (e) the Borrower or any of its subsidiaries generally does not pay
its debts as such debts become due, or admits in writing its inability to pay
its debts generally, or makes a general assignment for the benefit of creditors;
(f) any proceeding is instituted by or against the Borrower or any of its
subsidiaries seeking to adjudicate the Borrower or such subsidiary a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of the Borrower or such
subsidiary or the Borrower’s or such subsidiary’s debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for the Borrower or such subsidiary or for any
substantial part of the Borrower’s or such subsidiary’s property, and, in the
case of any such proceeding instituted against the Borrower or such subsidiary
(but not instituted by the Borrower or such subsidiary), either such proceeding
remains undismissed or unstayed for a period of 90 days, or any of the actions
sought in such proceeding (including without limitation, the entry of an order
for relief against, or the appointment of a conservator, receiver, trustee,
custodian or other similar official for, the Borrower or such subsidiary or for
any substantial part of the Borrower’s or such subsidiary’s property) occurs;
(g) the Borrower or any of its subsidiaries takes any corporate action to
authorize any of the actions set forth above in this subsection (f); or (h) one
or more judgments or orders for the payment of money in excess of $5,000,000 in
the aggregate is rendered against the Borrower or any of its subsidiaries and
either (i) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (ii) there is any period of 15 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appear or otherwise, is not in effect; then, and in any such event, the Lender
may, by notice to the Borrower, declare all amounts payable under this Agreement
and the Note to be forthwith due and payable, whereupon such amounts will become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the case of any of the Events of Default
specified in subsection (f) above with respect to the Borrower, all amounts
payable under this Agreement will automatically become and be due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower.

          “Debt” of any person means, without duplication, (a) all indebtedness
of such person for borrowed money, (b) all obligations of such person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, (c) all obligations of such person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such

6



--------------------------------------------------------------------------------



 



person, (e) all obligations of such person as lessee under leases that have been
or should be, in accordance with generally accepted accounting principles,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all Debt of others guaranteed directly or indirectly in any
manner by such person, (h) all Debt of others secured by a lien or other
encumbrance on any asset of such person, whether or not such person has assumed
or become liable for the payment of such Debt; and (i) all obligations of the
Borrower to Paul Royalty Fund, L.P. and Paul Royalty Fund Holdings II
(collectively, “Paul Capital”).

          “Hedge Termination Obligation” means any termination amount or other
amount payable by the Borrower or any of its subsidiaries upon the early
termination, by reason of the occurrence of a default or other termination
event, under any interest rate swap, cap or collar agreement, interest rate
future or option contract, currency swap agreement, currency future or option
contract or other similar agreement.

          12. At any time following the Merger Termination Date until 5:00 p.m.
Baltimore time on the ninetieth day (90th) following the Merger Termination
Date, the Borrower shall have the right to sell and to cause its wholly-owned
subsidiary Artery, LLC (“Artery”) to sell, and the Lender shall have the
obligation to purchase, the Gliadel Assets. The Borrower may exercise this right
by sending written notice to the Lender indicating its intention to sell the
Gliadel Assets (as hereinafter defined) pursuant to this Section 12 (the “Put
Notice”). The purchase price for the Gliadel Assets pursuant to this Section 12
shall be $90,000,000 (the “Put Price”). The closing of the transaction
contemplated by this Section 12 (the “Put Closing”) shall occur at the
Borrower’s principal executive offices on a date agreed to by the Lender and the
Borrower, but the Put Closing shall occur no later than the later of (a) thirty
(30) days after the Put Notice is received by the Lender and (b) receipt of the
expiration or termination of any waiting period (and any extension thereof)
applicable to a sale of the Gliadel Assets under the HSR Act (as hereinafter
defined) or any other applicable competition, merger control, antitrust or
similar law (the “HSR Clearance”). At the Put Closing, the Borrower and Artery
shall sell, transfer and deliver to the Lender their full right, title and
interests in and to the Gliadel Assets, free and clear of all liens, security
interests or adverse claims of any kind and nature. At the Put Closing,
simultaneously with delivery of the Gliadel Assets, the Lender shall deliver to
the Borrower by wire transfer of immediately available funds to the bank and the
account designated by the Borrower, in full payment of the Gliadel Assets, cash
in an amount equal to the Put Price. After application of the proceeds to pay in
full the outstanding obligations of the Borrower and its subsidiaries to Paul
Capital, the balance of any such proceeds shall be applied by the Borrower to
repay any amounts owed on the Loan. As used in this Agreement, the term
“Gliadel” shall mean the product currently known and marketed under the
trademark GLIADEL® Wafer, and the term “Gliadel Assets” shall mean the following
assets and associated liabilities, and specifically excludes any assets,
liabilities and obligations not listed: (i) all the data, Formulae, assays, test
methods, technology, Patents, technical information (including master batch
record, analytical methods including validation protocol and the drug master
file), inventions, processes, specifications, know-how, trade dress, secrets,
goodwill and copyrights, which are owned by the Borrower or any of its
subsidiaries and used exclusively in the conduct of the sale of Gliadel;
(ii) all of the Borrower’s or any of its subsidiaries’ right, title and interest
in and to any and all

7



--------------------------------------------------------------------------------



 



regulatory files (including correspondence with regulatory authorities),
registrations, applications, approvals, and, to the extent transferable in light
of regulatory considerations, licenses and permits exclusively relating to
Gliadel from any applicable regulatory authority in any country, as of the
closing of the purchase and sale of the Gliadel Assets pursuant to this
Agreement; (iii) all marketing materials, research data, customer and sales
information, product literature, promotional materials and data, advertising and
display materials and all training materials in whatever medium (e.g., audio,
visual or print) exclusively related to Gliadel, in each case to the extent
transferable in light of legal, contractual and practical considerations; (iv)
all records and recorded information, including customer and supplier lists
exclusively related to Gliadel, in each case to the extent transferable in light
of legal, contractual and practical considerations; (v) all the rights relating
to Gliadel set forth in clauses (i) and (ii) above, including all claims,
counterclaims, credits, causes of action, choses in action, rights of recovery
and rights of setoff; (vi) all inventory of Gliadel, included raw materials,
good in process, finished goods, packaging supplies and labels, owned by the
Borrower or any of its subsidiaries; (vii) all accounts receivable, notes
receivable and other indebtedness due and owed by any third party to Borrower or
any of its affiliates arising or held in connection with the sale of Gliadel by
the Borrower and Artery as of the closing of the purchase and sale of the
Gliadel Assets pursuant to this Agreement; and (viii) all manufacturing
equipment and packaging assets owned by the Borrower or any of its subsidiaries
and used exclusively in the manufacturing of Gliadel.

          13. The Borrower, on the one hand, and the Lender, on the other hand,
shall from time to time after the Put Closing, without additional consideration,
execute and deliver such further instruments and take such other action as may
be reasonably requested by the other party to make effective the transactions
contemplated by a sale of the Gliadel Assets pursuant to this Agreement,
including the obtaining of consents from third parties and the causing of
Borrower’s subsidiaries to transfer their interests therein. In the event of a
sale of the Gliadel Assets pursuant to this Agreement, Guilford will prepare a
Bill of Sale with schedules setting forth what comprises the Gliadel Assets.
With respect to all documents, information and other materials included in the
Gliadel Assets, in addition to paper and other tangible copies, Borrower shall,
upon the Lender’s request, also provide to the Lender electronic copies of such
documents, information and other materials, provided that the Borrower has
electronic copies thereof. The foregoing requirement shall only apply to such
documents, information and other material exclusively related to the Gliadel
Assets, and Borrower shall have no obligation to reformat or otherwise alter or
modify any such materials in order to provide them to the Lender.

          14. Promptly after receipt by the entity receiving a Put Notice, the
Borrower, on the one hand, and the Lender, on the other hand, shall use
commercially reasonable efforts to (i) take all actions necessary to make the
filings required of it under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”) or any other antitrust law with respect to a
sale of the Gliadel Assets pursuant to this Agreement as promptly as practicable
following the date of the receipt of the applicable Put Notice, (ii) comply with
any request for additional information received from the Federal Trade
Commission (the “FTC”) or the Antitrust Division of the Department of Justice
(the “DOJ”) or any other governmental authority pursuant to the HSR Act or any
other

8



--------------------------------------------------------------------------------



 



antitrust law, (iii) cooperate with each other in connection with filings under
the HSR Act, (iv) request early termination of the applicable waiting period,
and (v) notify each other of any material communication from the FTC, DOJ, or
any foreign governmental authority concerning any antitrust filings, consult
with each other concerning responses to the same, and permit the other to
participate in any material conversations and meetings with any governmental
authority regarding the same (if the governmental authority permits such
participation by the other party).

          15. No modification or waiver of any provision of this Agreement, and
no consent by the Lender to any failure of the Borrower to comply with any
provision of this Agreement, shall in any event be effective unless the same
shall be in writing signed by the person against whom enforcement is sought or
by whom consent is given, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

          16. All notices and other communications provided for hereunder will
be in writing (including facsimile communication) and mailed, sent by facsimile
transmission or delivered, if to the Borrower, at its address at 6611 Tributary
Street, Baltimore, MD 21224, Attention: William Spengler, Chief Financial
Officer [Facsimile No.: (410) 631-6899], with a copy to Hogan & Hartson L.L.P.,
111 South Calvert Street, Baltimore, Maryland 21202, Attention: Michael J.
Silver, Esq. [Facsimile No.: (410) 539-6981]; if to the Lender, at its address
at 5775 West Old Shakopee Road, Suite 100, Bloomington, Minnesota 55437,
Attention: Eric P. Loukas, General Counsel [Facsimile No.: (952) 406-3281], with
a copy to Dorsey & Whitney LLP, 50 South Sixth Street, Suite 1500, Minneapolis,
Minnesota 55402, Attention: Timothy S. Hearn [Facsimile No.: (612) 340-2868];
or, as to either party, at such other address as is designated by such party in
a written notice to the other party. All such notices and communications will,
when mailed or sent by facsimile transmission, be effective three Business Days
after deposit in the mails, or when sent by facsimile transmission,
respectively.

          17. No failure on the Lender’s part to exercise, and no delay in
exercising, any right hereunder will operate as a waiver thereof; nor will any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

          18. (a) The Borrower agrees to reimburse the Lender upon demand for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees, in
connection with such holder’s enforcement of the obligations of the Borrower
under this Agreement, the Note or the Security Agreement.

          (b) The Borrower will indemnify and hold harmless the Lender, its
affiliates and each of its and their respective officers, directors, employees,
agents, advisors and representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
without limitation, fees and disbursements of counsel), that may be incurred by
or asserted or awarded against any Indemnified Party (including without
limitation, in connection with any investigation,

9



--------------------------------------------------------------------------------



 



litigation or proceeding, or the preparation of a defense in connection
therewith), in each case arising out of or in connection with this Agreement,
the Note, the Security Agreement or any of the transactions contemplated thereby
or any actual or proposed use of the proceeds of the Advances, except to the
extent such claim, damage, loss, liability or expense is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section applies, such indemnity will be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, any
of its directors, security holders or creditors, an Indemnified Party or any
other person, or any Indemnified Party is otherwise a party thereto, and whether
or not the transactions contemplated hereby are consummated. Notwithstanding the
foregoing, matters relating to indemnification in connection with the sale of
Gliadel as provided in Section 12 of this Agreement shall be subject solely to
the terms of the applicable purchase and sale documents to be negotiated between
the parties.

          (c) No Indemnified Party will have any liability (whether in contract,
tort or otherwise) to the Borrower or any of its security holders or creditors
for or in connection with the transactions contemplated hereby, except for
direct damages (as opposed to special, indirect, consequential or punitive
damages (including without limitation, any loss of profits, business or
anticipated savings)) determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.

          19. In addition to the Events of Default set forth in Section 11
above, in the event that the Borrower’s board of directors, in satisfaction of
its fiduciary obligations to its shareholders, exercises its right under the
Merger Agreement, to accept an acquisition offer from someone other than Lender,
Lender shall have the option to terminate the Facility and require the
then-outstanding balance due under this Agreement and the Note to be paid within
fifteen (15) days of the date of termination.

          20. This Agreement is binding upon and will inure to the benefit of
the Borrower, the Lender and their respective successors and assigns, except
that (a) the Borrower will not have the right to assign the Borrower’s rights or
obligations hereunder or any interest herein without the Lender’s prior written
consent, and (b) the Lender will not have the right to assign any of its
obligations hereunder without the Borrower’s prior written consent.

          21. This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York.

          22. The Borrower hereby irrevocably (a) submits to the non-exclusive
jurisdiction of any Minnesota State or Federal court sitting in Hennepin County,
Minnesota in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in such Minnesota State court or in such Federal
court, (c) waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or

10



--------------------------------------------------------------------------------



 



proceeding, and (d) irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to the
Borrower at its address specified in Section 16. The Borrower agrees that a
final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing herein will affect the Lender’s right to serve legal
process in any other manner permitted by law or affect the Lender’s right to
bring any action or proceeding against the Borrower or its property in the
courts of other jurisdictions.

          23. Each of the parties hereto hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, the
Loan or the Lender’s actions in the negotiation, administration, performance or
enforcement hereof or thereof.

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  GUILFORD PHARMACEUTICALS INC.  
 
           
 
  By:   /s/ Dean J. Mitchell   
 
         
 
      Title:  President and Chief Executive Officer   
 
                MGI PHARMA, INC.  
 
           
 
  By:   /s/ Leon O. Moulder, Jr.   
 
         
 
      Title:  President and Chief Executive Officer   

12



--------------------------------------------------------------------------------



 



EXHIBIT A TO LINE OF CREDIT AGREEMENT

NOTE

$18,000,000   July 20, 2005

     FOR VALUE RECEIVED, GUILFORD PHARMACEUTICALS INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of MGI PHARMA, INC. (the
“Lender”) at its main office in Bloomington, Minnesota, or such other address as
the Lender may specify, in lawful money of the United States of America, the
principal amount of EIGHTEEN MILLION AND NO/100 DOLLARS ($18,000,000) or, if
less, the aggregate unpaid principal amount of the Advances made by the Lender
under the Credit Agreement, and to pay interest (computed on the basis of actual
days elapsed and a year of 360 days) in like funds on the unpaid principal
amount hereof from time to time outstanding at the rates and times set forth in
the Credit Agreement.

     This note is the Note referred to in the Line of Credit Agreement dated as
of the date hereof (as the same may hereafter be from time to time amended,
restated or otherwise modified, the “Credit Agreement”) by and between the
Borrower and the Lender. This note is secured, it is subject to certain
permissive prepayments and its maturity is subject to acceleration, in each case
upon the terms provided in said Credit Agreement.

     In the event of default hereunder, the Borrower agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The Borrower
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

     THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF.

                  GUILFORD PHARMACEUTICALS INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO LINE OF CREDIT AGREEMENT

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT, dated as of                     , 2005, is
made and given by GUILFORD PHARMACEUTICALS INC., a Delaware corporation
(“Guilford”), PROQUEST PHARMACEUTICALS, INC., a Delaware corporation
(“ProQuest”, and individually and collectively, the “Grantor”), to MGI PHARMA,
INC., a Delaware corporation (the “Secured Party”).

RECITALS

          A. Guilford and the Secured Party have entered into a Line of Credit
Agreement dated as of                     , 2005 (as the same may hereafter be
amended, supplemented, extended, restated, or otherwise modified from time to
time, the “Credit Agreement”) pursuant to which the Secured Party has agreed to
extend to Guilford certain credit accommodations consisting of an $18,000,000
credit facility.

          B. It is a condition precedent to the obligation of the Secured Party
to extend credit accommodations pursuant to the terms of the Credit Agreement
that this Agreement be executed and delivered by the Grantor.

          C. The Grantor finds it advantageous, desirable and in its best
interests to comply with the requirement that it execute and deliver this
Security Agreement to the Secured Party.

     NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to enter into the Credit Agreement and to extend credit
accommodations to Guilford thereunder, the Grantor hereby agrees with the
Secured Party for the Secured Party’s benefit as follows:

          Section 1. Defined Terms.

     1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

     “Aquavan” shall mean the propofol prodrug known as AQUAVAN™ Injection, any
reformulation or line extension of such product, any product containing or
comprised of the same active pharmaceutical ingredient as such product,
regardless of the dosage or method of administration and any improvement,
enhancement, refinement or modification of such product.

     “Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

     “Confidential Information” shall mean the Intellectual Property, know-how,
trade secrets, confidential business information, financial data and other like
information

 



--------------------------------------------------------------------------------



 



(including ideas, research and development, know-how, formulas, schematics,
compositions, technical data, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
ideas, algorithms, processes, computer software programs or applications (in
both source code and object code form), client lists and tangible or intangible
proprietary information or material, in each case relating solely to Acquavan.
Notwithstanding the foregoing definition, Confidential Information shall not
include information that is (i) already in the public domain at the time the
information is disclosed, (ii) thereafter becomes lawfully obtainable from other
sources, (iii) is required to be disclosed in any document to be filed with any
Government Authority or (iv) is required to be disclosed under securities laws,
rules and regulations applicable to the Grantor, as the case may be, or pursuant
to the rules and regulations of the Nasdaq National Market or any other stock
exchange or stock market on which securities of the Grantor may be listed for
trading.

     “Event of Default” shall have the meaning given to such term in Section
___hereof.

     “FDA” shall mean the United States Food and Drug Administration.

     “Financing Statement” shall have the meaning given to such term in Section
___hereof.

     “Governmental Authority” means any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether foreign, federal, state or local (domestic or foreign),
including, without limitation, the U.S. Patent and Trademark Office, the FDA,
the U.S. National Institute of Health or any other government authority in any
country.

     “IND” shall mean an investigational new drug application as defined in 21
C.F.R. Section 312 et seq. filed with the FDA in the United States or an
equivalent application filed with a Regulatory Agency in any country outside of
the United States.

     “Intellectual Property” shall mean all trade secrets; Know-How;
Confidential Information; inventions (whether patentable or unpatentable and
whether or not reduced to practice) and all improvements thereto; all patents,
patent rights, patent applications and invention disclosures, together with all
reissuance, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, including, but not limited to, the registered patents
set forth on Exhibit A hereto; all registered or unregistered trademarks, trade
names, service marks, including all goodwill associated therewith; all domain
names and websites; and all registered and unregistered copyrights and all
applications, in each case that are owned, controlled by, issued to, licensed
to, licensed by or hereafter acquired by or licensed by the Grantor, in each
case relating to or involving Aquavan.

     “Know-How” means, relating solely to Aquavan, all trade secrets, materials,
discoveries, data, processes, methods of manufacture, devices, techniques,
algorithms, flow charts, computer software programs or applications (in both
source code and object code form), schematics, compositions, formulations,
formula, specifications, uses,

2



--------------------------------------------------------------------------------



 



patterns, compilations and other information, including, but not limited to (i)
medical, chemical, pharmacological and other scientific or clinical data or
materials and (ii) methodology and information used in the manufacture,
packaging, labeling, development, testing or analysis of Aquavan, that, in each
case, derives actual or potential independent economic value from not generally
being known to, and not being readily ascertainable by proper means by, other
Persons who can obtain economic value from its disclosure or use, and that is
now owned, controlled or licensed by the Grantor, or that is hereafter acquired
or licensed by the Grantor during the term of this Agreement.

     “Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

     “NAALADase Inhibitor Compounds” shall mean [TO BE ADDED].

     “NDA” shall mean a New Drug Application, and all amendments and supplements
thereto, for regulatory approval by the FDA as defined in 21 CFR § 314.50 et
seq., as such act or regulations may be amended, supplemented or replaced from
time to time.

     “Obligations” shall mean (a) all indebtedness, liabilities and obligations
of Guilford to the Secured Party of every kind, nature or description under the
Credit Agreement, including its obligation on any promissory note or notes under
the Credit Agreement and any note or notes hereafter issued in substitution or
replacement thereof, (b) all liabilities of the Grantor under this Agreement, in
all of the foregoing cases whether due or to become due, and whether now
existing or hereafter arising or incurred.

     “PARP Inhibitor Compounds” shall mean [TO BE ADDED].

     “Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

     “Regulatory Agency” shall mean a Governmental Authority with responsibility
for the approval of the marketing and sale of drugs in any country.

     “Regulatory Approvals” shall mean, collectively, all INDs, NDAs and other
regulatory approvals, registrations and associated materials (including the
product dossier) issued by the FDA as to Acquavan and all reports,
correspondence and other submissions related thereto and the regulatory and
clinical files and data pertaining thereto, and all information, data, know-how,
formulations, assays, goodwill or intellectual property contained in such INDs
and the NDAs, relating to such product together with all amendments, supplements
and updates thereto and all comparable regulatory approvals, registrations and
associated materials throughout the world.

     “Security Interest” shall have the meaning given such term in Section 2
hereof.

3



--------------------------------------------------------------------------------



 



     1(a) All other terms used in this Agreement which are not specifically
defined herein shall have the meaning assigned to such terms in Article 9 of the
Uniform Commercial Code as adopted in the State of New York.

     1(b) Unless the context of this Agreement otherwise clearly requires,
references to the plural include the singular, the singular, the plural and “or”
has the inclusive meaning represented by the phrase “and/or.” The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The words “hereof,” “herein,” “hereunder” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. References to Sections are
references to Sections in this Security Agreement unless otherwise provided.

          Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, each Grantor hereby grants to the Secured
Party a security interest (the “Security Interest”) in all of such Grantor’s
right, title, and interest in and to the following, whether now or hereafter
owned, existing, arising or acquired and wherever located:

     2(a) Aquavan, NAALADase Inhibitor Compounds and PARP Inhibitor Compounds.

     2(b) All Intellectual Property and Regulatory Approvals relating to
Aquavan, NAALADase Inhibitor Compounds and PARP Inhibitor Compounds.

     2(c) ProQuest’s interest in the License, Development and Commercialization
Agreement dated March 2, 2000, as the same has been amended, restated or
otherwise modified from time to time, by and between ProQuest, as licensor, and
Guilford, as licensee.

     2(d) The License Agreement effective as of April 2, 1999, as the same has
been amended, restated or otherwise modified from time to time, by and between
The University of Kansas Center for Research, Inc., as licensor, and ProQuest,
as licensee.

     2(e) [ADD LICENSE AGREEMENTS FOR NAALADase Inhibitor Compounds and PARP
Inhibitor Compounds].

     2(f) All proceeds and products of any of the items of Collateral listed in
this Section 2.

Notwithstanding the foregoing, the Collateral shall not include, and the
Security Interest shall not cover, any property or assets of Grantor in which
Paul Capital (as defined in the Credit Agreement) has a Lien.

4



--------------------------------------------------------------------------------



 



          Section 3. Title to Collateral. The Grantor has (or will have at the
time it acquires rights in Collateral hereafter acquired or arising) and will
maintain so long as the Security Interest may remain outstanding, title (as
owner or licensee) to each item of Collateral (including the proceeds and
products thereof), free and clear of all Liens except (i) the Security Interest
and (ii) the existing license in favor of Guilford with respect to Aquavan. The
Grantor will defend the Collateral against all claims or demands of all Persons
(other than the Secured Party) claiming the Collateral or any interest therein.
As of the date of execution of this Security Agreement, no effective financing
statement or other similar document used to perfect and preserve a security
interest under the laws of any jurisdiction (a “Financing Statement”) covering
all or any part of the Collateral is on file in any recording office, except
such as may have been filed in favor of the Secured Party relating to this
Agreement.

          Section 4. Disposition of Collateral. The Grantor will not sell, lease
or otherwise dispose of, any Collateral. Except the existing license specified
in Section 3, the Grantor will not license any Collateral.

          Section 5. Names, Offices, Locations, Jurisdiction of Organization.
The Grantor’s legal name (as set forth in its constituent documents filed with
the appropriate governmental official or agency) is as set forth in the opening
paragraph hereof. The jurisdiction of organization of the Grantor is the state
of Delaware. The Grantor will from time to time at the request of the Secured
Party provide the Secured Party with current good standing certificates and/or
state-certified constituent documents from the appropriate governmental
officials. The chief place of business and chief executive office of Grantor are
located at its address set forth on the signature page hereof. The Grantor will
not relocate any item of Collateral into any jurisdiction in which an additional
Financing Statement would be required to be filed to maintain the Secured
Party’s perfection in such Collateral. The Grantor will not change its name, the
location of its chief place of business and chief executive office or its
corporate structure (including without limitation, its jurisdiction of
organization) unless the Secured Party has been given at least 30 days prior
written notice thereof and the Grantor has executed and delivered to the Secured
Party such Financing Statements and other instruments required or appropriate to
continue the perfection of the Security Interest.

          Section 6. Further Assurances; Attorney-in-Fact.

     6(a) The Grantor agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Grantor execute and deliver such
instrument or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion). Without
limiting the generality of the foregoing, the Grantor will, promptly and from
time to time at the request of the Secured Party execute and file such Financing
Statements or continuation statements in respect thereof, or amendments thereto,
and such other instruments or notices, as

5



--------------------------------------------------------------------------------



 



may be necessary or desirable, or as the Secured Party may reasonably request,
in order to perfect, preserve, and enhance the Security Interest granted or
purported to be granted hereby.

     6(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. A photocopy or other
reproduction of this Agreement or any Financing Statement covering the
Collateral or any part thereof shall be sufficient as a Financing Statement
where permitted by law.

     6(c) The Grantor will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Secured Party.

     6(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the Secured Party the Grantor’s attorney-in-fact, with full authority
in the place and stead of Grantor and in the name of Grantor or otherwise, from
time to time in the Secured Party’s good faith discretion, to take any action
(including the right to collect on any Collateral) and to execute any instrument
that the Secured Party may reasonably believe is necessary or advisable to
accomplish the purposes of this Agreement, in a manner consistent with the terms
hereof; provided that the Secured Party has requested the Grantor to take such
action and Grantor has failed to do so within a reasonable period of time
following such request.

6



--------------------------------------------------------------------------------



 



          Section 7. Taxes and Claims. The Grantor will promptly pay all taxes
and other governmental charges levied or assessed upon or against any Collateral
or upon or against the creation, perfection or continuance of the Security
Interest, as well as all other claims of any kind (including claims for labor,
material and supplies) against or with respect to the Collateral, except to the
extent (a) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (b) such proceedings do not involve any material danger
of the sale, forfeiture or loss of any of the Collateral or any interest therein
and (c) such taxes, charges or claims are adequately reserved against on the
Grantor’s books in accordance with generally accepted accounting principles.

          Section 8. Books and Records. The Grantor will keep and maintain at
its own cost and expense satisfactory and complete records of the Collateral.

          Section 9. Inspection, Reports, Verifications. The Grantor will at all
reasonable times upon reasonable prior notice permit the Secured Party or its
representatives to examine or inspect any Collateral, any evidence of Collateral
and the Grantor’s books and records concerning the Collateral, wherever located.

          Section 10. Notice of Loss. The Grantor will promptly notify the
Secured Party of any loss of or material damage to any material item of
Collateral or of any substantial adverse change, known to Grantor, in any
material item of Collateral or the prospect of payment or performance thereof.

          Section 11. Action by the Secured Party. If the Grantor at any time
fails to perform or observe any of the foregoing agreements, the Secured Party
shall have (and the Grantor hereby grants to the Secured Party) the right, power
and authority (but not the duty) to perform or observe such agreement on behalf
and in the name, place and stead of the Grantor (or, at the Secured Party’s
option, in the Secured Party’s name) and to take any and all other actions which
the Secured Party may reasonably deem necessary to cure or correct such failure;
provided that the Secured Party has requested the Grantor to take such action in
instances, and Grantor has failed to do so within a reasonable period of time
following such request; provided further, however, that where the Secured Party
determines, in its reasonable discretion, that any action hereunder must be
taken in a timely manner that does not permit such notice, such notice need not
be provided. The Grantor shall thereupon pay to the Secured Party on demand the
amount of all monies expended and all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by the Secured Party in connection
with or as a result of the performance or observance of such agreements or the
taking of such action by the Secured Party, together with interest thereon from
the date expended or incurred at the highest lawful rate then applicable to any
of the Obligations, and all such monies expended, costs and expenses and
interest thereon shall be part of the Obligations secured by the Security
Interest.

          Section 12. Insurance Claims. As additional security for the payment
and performance of the Obligations, the Grantor hereby assigns to the Secured
Party any and all monies (including proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of the
Grantor with respect to, any and all policies of insurance now or at any time
hereafter covering the Collateral or any evidence thereof or any business
records or valuable papers pertaining thereto.

7



--------------------------------------------------------------------------------



 



          Section 13. The Secured Party’s Duties. The powers conferred on the
Secured Party hereunder are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers. The Secured Party
shall be deemed to have exercised reasonable care in the safekeeping of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to the safekeeping which the Secured Party accords its own
property of like kind.

          Section 14. Default. Each of the following occurrences shall
constitute an Event of Default under this Agreement: (a) the Grantor shall fail
to observe or perform any covenant or agreement applicable to the Grantor under
this Agreement and such failure shall remain uncured 15 days after the Secured
Party shall have given the Grantor notice thereof; or (b) any representation or
warranty made by the Grantor in this Agreement or any schedule, exhibit,
supplement or attachment hereto or in any financial statements, or reports or
certificates heretofore or at any time hereafter submitted by or on behalf of
the Grantor to the Secured Party shall prove to have been false or misleading in
any material respect sdwhen made; or (c) any Event of Default shall occur under
the Credit Agreement.

          Section 15. Remedies on Default. Upon the occurrence of an Event of
Default and at any time thereafter, the Secured Party may exercise and enforce
any and all rights and remedies available upon default to a secured party under
Article 9 of the Uniform Commercial Code as adopted in the State of New York.

          Section 16. Costs and Expenses; Indemnity. The Grantor will pay or
reimburse the Secured Party on demand for all out-of-pocket expenses (including
in each case all filing and recording fees and taxes and all reasonable fees and
expenses of counsel and of any experts and agents) incurred by the Secured Party
in connection with the enforcement of the Security Interest and the enforcement
of this Agreement, and all such costs and expenses shall be part of the
Obligations secured by the Security Interest. The Grantor shall indemnify and
hold the Secured Party harmless from and against any and all claims, losses and
liabilities (including reasonable attorneys’ fees) growing out of or resulting
from this Agreement and the Security Interest hereby created (including
enforcement of this Agreement) or the Secured Party’s actions pursuant hereto,
except claims, losses or liabilities resulting from the Secured Party’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. Any liability of the Grantor to indemnify and hold the
Secured Party harmless pursuant to the preceding sentence shall be part of the
Obligations secured by the Security Interest. The obligations of the Grantor
under this Section shall survive any termination of this Agreement.

8



--------------------------------------------------------------------------------



 



          Section 17. Waivers; Remedies; Marshalling. This Agreement can be
waived, modified, amended, terminated or discharged, and the Security Interest
can be released, only explicitly in a writing signed by the party against whom
enforcement is sought. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any rights and remedies
available to the Secured Party. All rights and remedies of the Secured Party
shall be cumulative and may be exercised singly in any order or sequence, or
concurrently, at the Secured Party’s option, and the exercise or enforcement of
any such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. The Grantor hereby waives all requirements of law, if
any, relating to the marshalling of assets which would be applicable in
connection with the enforcement by the Secured Party of its remedies hereunder,
absent this waiver.

          Section 18. Notices. Any notice or other communication to any party in
connection with this Agreement shall be given in the manner provided in the
Credit Agreement.

          Section 19. Continuing Security Interest; Assignments under Credit
Agreement. This Agreement shall (a) create a continuing security interest in the
Collateral and shall remain in full force and effect until payment in full of
the Obligations and the expiration of the obligations, if any, of the Secured
Party to extend credit accommodations to the Grantor, (b) be binding upon the
Grantor, its successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Secured Party and its successors, transferees, and assigns.

          Section 20. Termination of Security Interest. Upon payment in full of
the Obligations and the expiration of any obligation of the Secured Party to
extend credit accommodations to the Grantor, the Security Interest granted
hereby shall terminate. Upon any such termination, the Secured Party will return
to the Grantor such of the Collateral then in the possession of the Secured
Party as shall not have been sold or otherwise applied pursuant to the terms
hereof and execute and deliver to the Grantor such documents as the Grantor
shall reasonably request to evidence such termination. Any reversion or return
of Collateral upon termination of this Agreement and any instruments of transfer
or termination shall be at the expense of the Grantor and shall be without
warranty by, or recourse on, the Secured Party except for (a) any breach of the
Secured Party’s standard of care established hereunder, and (b) title defects,
encumbrances and similar matters created by the Secured Party. As used in this
Section, “Grantor” includes any assigns of Grantor, any Person holding a
subordinate security interest in any of the Collateral or whoever else may be
lawfully entitled to any part of the Collateral.

9



--------------------------------------------------------------------------------



 



          Section 21. Governing Law and Construction. THE VALIDITY, CONSTRUCTION
AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

          Section 22. Consent to Jurisdiction. AT THE OPTION OF THE SECURED
PARTY, THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE
COURT SITTING IN HENNEPIN COUNTY; AND THE GRANTOR CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS
NOT CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

          Section 23. Waiver of Notice and Hearing. THE GRANTOR HEREBY WAIVES
ALL RIGHTS TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE
SECURED PARTY OF ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL
PROCESS OR OF ITS RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT
PRIOR NOTICE OR HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY
COUNSEL OF ITS CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

          Section 24. Waiver of Jury Trial. EACH OF THE GRANTOR AND THE SECURED
PARTY, BY ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

          Section 25. Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10



--------------------------------------------------------------------------------



 



          Section 26. General. All representations and warranties contained in
this Agreement or in any other agreement between the Grantor and the Secured
Party shall survive the execution, delivery and performance of this Agreement
and the creation and payment of the Obligations. The Grantor waives notice of
the acceptance of this Agreement by the Secured Party. Captions in this
Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

                GUILFORD PHARMACEUTICALS INC.
 
       
 
  By    
 
       
 
  Title    
 
       
 
            PROQUEST PHARMACEUTICALS, INC.
 
       
 
  By    
 
       
 
  Title    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO LINE OF CREDIT AGREEMENT

TERM SHEET
(Security Agreement and Intercreditor Agreement)

Scope of Lender Security Interest:



  •   To secure the payment and performance of Borrower’s obligations under the
Line of Credit Agreement and the Note, Borrower and its subsidiaries (as
applicable) shall grant to Lender a first priority security interest in (a) the
NAALADase Inhibitor Compounds and PARP Inhibitor Compounds, and (b) Aquavan IP
and related assets (but excluding in each case any collateral in which Paul
Capital has a security interest).

Terms of Intercreditor Agreement:



  •   All present and future obligations of Borrower to Lender under the Line of
Credit Agreement and the Note (the “Lender Obligations”) shall be subordinate to
all present and future obligations of Borrower and Artery, LLC (“Artery”) to
Paul Capital (the “Paul Capital Obligations”), with the effect that – except for
periodic interest payments in accordance with the terms of the Line of Credit
Agreement and the Note (provided no default with respect to the Paul Capital
Obligations has occurred) – there can be no payment of (or demand for the
payment of) any of the Lender Obligations so long as any of the Paul Capital
Obligations are outstanding.     •   In accordance with the foregoing point, in
the event of an exercise of the Gliadel put right as provided in Section 12 of
the Line of Credit Agreement, the Put Price would be applied first to satisfy
the Paul Capital Obligations, then to the Lender Obligations, and then to
Borrower. Without limitation of the foregoing, no crediting of the Put Price may
be made against any of the Lender Obligations unless and until all of the Paul
Capital Obligations have been repaid in full.     •   The Intercreditor
Agreement shall contain customary receipt-in-trust/turn over provisions for
payments made in violation of the debt subordination terms.     •   The
Intercreditor Agreement shall contain customary bankruptcy protection provisions
in favor of Paul Capital (i.e., all distributions that might otherwise be paid
on the Lender Obligations are payable to Paul Capital until the Paul Capital
Obligations are paid in full; Paul Capital to be authorized to make all claims,
etc. for distributions in the bankruptcy proceedings).     •   To the extent the
Lender security interests encumber any property in which Paul Capital has a
security interest, the Lender security interest is subordinate to Paul Capital.

 



--------------------------------------------------------------------------------



 



  •   Until such time as the Paul Capital Obligations have been paid in full,
there can be no action to enforce any of the Lender security interests.     •  
So long as any of the Paul Capital Obligations remain outstanding, without the
prior written consent of Paul Capital none of the Line of Credit Agreement, the
Note or the Security Agreement may be amended in a manner which could reasonably
be considered to be adverse to the interests of Paul Capital.     •  
Miscellaneous Matters:     •   In the event of a sale of the product currently
known and marketed as Aggrastat® and related assets and a partial repayment of
the Paul Capital Obligations, the agreement between Borrower, Artery and Paul
Capital relating to such sale and repayment (which has not otherwise been
negotiated) shall provide that following the consummation of the proposed merger
transaction between Lender and Borrower, the remaining Paul Capital Obligations
may be prepaid without premium or penalty by Lender.     •   Lender, Borrower
and Paul Capital shall act reasonably and in good faith to cause a definitive
Intercreditor Agreement memorializing the above terms and containing the consent
of Paul Capital to the borrowing under the Line of Credit Agreement (and (as
applicable) the other matters contained herein) to be executed as soon as is
practicable, but in no event later than October 1, 2005. Without limitation of
the foregoing, (a) it shall be a condition to the consent of Paul Capital to the
incurrence of debt by Borrower pursuant to the terms of the Line of Credit
Agreement that such Intercreditor Agreement shall have been executed and
delivered by the parties thereto, and (b) MGI agrees that the Intercreditor
Agreement shall contain no terms which are less favorable than the terms
outlined in this Term Sheet.     •   Capitalized terms used in this Term Sheet
which are not defined herein shall have the meanings assigned to them in the
Line of Credit Agreement.

 